Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherry (US 8,097,128 in IDS) in view of Smith (US 2008/0110417).
Regarding claim 1, Sherry teaches an apparatus comprising a direct fire bath vessel (66) to receive a supply a liquid; a burner (70) configured to combust a fuel to generate hot flue gas that heats the liquid within the bath vessel; and one or more tubes (106) defining a flow path through which the hot flue gas travels between the burner and a distribution end of the flow path where the hot flue gas is emitted into the bath vessel, wherein the one or more tubes comprise a distribution tube positioned at the distribution end of the flow path, and wherein at least a first portion of the one or more tubes and corresponding first portion of the flow path extends above the waterline and is positioned between second and third portions of the one or more tubes and corresponding second and third portions of the flow path that extend below the waterline (U shaped flue stack that extends downwardly into feed water allowing hot gases to pass through the feed water) (Fig. 2b and C7/L29-C9/L18).
Sherry teaches that the flue gas bubbles through the feed water but fails to explicitly teach that the distribution pipe includes a plurality of ports positioned below the waterline of the feed water thereby allowing exit of the hot flue gas into the feed water through the plurality of ports. Smith teaches that in heating a water stream with hot gas from a burner, a distribution pipe/sparger tube with a plurality of openings allows for the hot gases to exit and heat the water with said hot gas (Fig. 6 and [0095]). As such, it would have been obvious to provide a sparger tube with a plurality of openings in order to distribute the hot gases throughout the fluid being treated rather than at one exit for said hot gases. 
Regarding claim 2, Sherry teaches that a fire tube (78) as claimed is included as part of the tubing structure (Fig. 2b).
Regarding claims 3-4, Sherry teaches that the flue stack would include a U-shaped bend/box and said flue stack with the U-shaped bend would include the elements listed/described as part of the tubing (Fig. 2b and C7/L29-C9/L18). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777